FILED
                            NOT FOR PUBLICATION                             FEB 23 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

DENNIS D. WILCOX, M.D.,                          No. 13-55299

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01994-MWF-OP

  v.
                                                 MEMORANDUM*
HI-DESERT MEMORIAL
HEALTHCARE DISTRICT, a California
corporation, dba Hi-Desert Medical
Center; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                      Argued and Submitted February 11, 2015
                               Pasadena, California

Before: GRABER and WARDLAW, Circuit Judges, and MAHAN,** District
        Judge.

       Plaintiff Dennis D. Wilcox, a physician, appeals the district court’s dismissal

with prejudice of this action under 42 U.S.C. § 1983 against Defendant Hi-Desert

        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
          The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
Medical Center, which terminated Plaintiff’s hospital privileges. Reviewing de

novo, Doe No. 14 v. Internet Brands, Inc., 767 F.3d 894, 896 (9th Cir. 2014), we

affirm.

      1. Plaintiff’s argument that the district court erred when it stayed this action

pending the resolution of state proceedings is moot, because the state proceedings

have concluded. Therefore, we do not reach the merits of that argument.

      2. Claim preclusion bars Plaintiff’s federal claims. We follow California

preclusion rules. Kremer v. Chem. Constr. Corp., 456 U.S. 461, 482 (1982). We

give preclusive effect to the decision of the Judicial Review Committee because (a)

it acted in a judicial capacity; (b) it resolved disputed issues of fact that were

properly before it; (c) Plaintiff had an adequate opportunity to litigate his claims,

including constitutional claims; and (d) the peer review proceeding and this action

are between the same parties and involve the same primary right, specifically the

right of Plaintiff to maintain staff privileges at Defendant hospital. See Miller v.

County of Santa Cruz, 39 F.3d 1030, 1032–33 (9th Cir. 1994) (explaining the

requirements for giving an administrative agency’s decision preclusive effect under

California law); Takahashi v. Bd. of Trs. of Livingston Union Sch. Dist., 783 F.2d
848, 851 (9th Cir. 1986) (holding that an administrative appeal and subsequent




                                            2
constitutional claim arising from the termination of the plaintiff’s employment

contract involved the "identical primary right").

      3. The district court correctly dismissed the state-law claims for failure to

exhaust administrative remedies. See Westlake Cmty. Hosp. v. Superior Court,

551 P.2d 410, 411 (Cal. 1976) (holding that, as a general rule, a physician must

exhaust all remedies, including judicial review of an administrative decision,

before bringing an action for reinstatement or damages). Plaintiff is not seeking

relief under a statute as to which there is an "unequivocal[]" expression of

legislative intent to abrogate the exhaustion requirement. Fahlen v. Sutter Cent.

Valley Hosps., 318 P.3d 833, 841 (Cal. 2014). Accordingly, even assuming that

Plaintiff was a whistleblower, his state-law claims are barred because he

abandoned the administrative proceeding voluntarily and failed to seek judicial

review in state court.

      4. We have examined Plaintiff’s other arguments and find them

unpersuasive.

      AFFIRMED.




                                          3